                  Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 1 of 18


AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                          -   ••




                                                                                                         "             L^'
                                      United States District Cour'
                                                               for the
                                                                                                    StP 03 2019
                                                  Northern District of California


                  United States of America
                                                                                            ri                     SOOr.'G        Jc,
                                                                                                                   OFCALip-'.
                                 V.

                                                                         Case No.
                      Glennda Santos,

                                                                                             3        18 71433

                            Defendant(s)


                                               CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  July 13, 2017                in the county of              San Francisco                   in the
     Northern          District of         California         , the defendant(s) violated:

            Code Section                                                    Offense Description
42U.S.C. § 1320a-7b{b)                        Criminal penalties for acts involving Federal health care "Anti-Kickback
                                              Statute."




         This criminal complaint is based on these facts:
Please see attached affidavit.




         sf Continued on the attached sheet.
Approved as to^form:
                       V'
                                                                                                 'Complainants Si
WILLIAM FRENTZEN
                                                                                    Jan^tte Spring, Sped                        -FBI
Assistant United States Attorney
                                                                                                 Printed name and title


Sworn to before me and signed in my presence.

                     Xc\
Date:
                                                                                                   Judge's signature


City and state:                   San Francisco, California                Hon. Joseph C. Spero, U.S. Chief Magistrate Judge
                                                                                                 Printed name and title
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 2 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 3 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 4 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 5 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 6 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 7 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 8 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 9 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 10 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 11 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 12 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 13 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 14 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 15 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 16 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 17 of 18
Case 3:19-mj-71433-MAG Document 1 Filed 09/03/19 Page 18 of 18
